DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 08/04/2022.
Allowable Subject Matter
3. 	Claims 1-11, 13-23, 25-26, 28-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, a search of prior art(s) failed to teach “a polarity reversal protection circuit configured to sense the input node to receive a supply signal of an incorrect polarity and in response thereto: a) disconnect  application of the gate control signal to the control electrode of the power transistor; and b) directly electrically connect the control electrode of the power transistor to the current conduction path between the second conduction electrode of the power transistor  and the output node”.
Claims 2-10 are depending from claim 1. 
Regarding claims 11, 14, Okanoue (US Pub 2016/0301235) teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: a power transistor (21) having a current conduction path (between 21’s source-drain) coupled between an input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the power transistor (21) having a control electrode (21’s gate), a first conduction electrode (21’s drain) coupled to the input node (battery 10 is connected thru contact 11 to 21’s drain) and a second conduction electrode (21’s source) coupled to the output node (to load 14 via 15); a control circuit (18) having an output configured to generate a gate control signal (18 controlling 19, para 50-56) for application to the control electrode of the power transistor (21); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to sense the input node (10) receiving a supply signal having an incorrect polarity and in response thereto … from the control circuit (18).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during normal mode of operation where no reverse polarity is detected. However, during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]
However, Komatsu et al. (“Komatsu”, US Pat 7800878) teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said gate control signal in response to the feedback voltage (63); and in response to an incorrect polarity (using 64) decouple (using switch TR on/off operation) the feedback voltage from the control circuit (62).
However, Okanoue and Komatsu fail to teach 
“the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; and a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the transistor switch in response thereto”, as claimed in claims 11;
“an additional polarity reversal protection circuit configured to couple the feedback signal path to the output node in response to the incorrect polarity of the supply signal, and further decouple the feedback signal path from the output node in response to a correct polarity of the supply signal”, as clamed in claim 14;
Claims ‘13, 17’, ‘15-16’ are depending from claims 11 and 14, respectively. 
Regarding claim 18, a search of prior art(s) failed to teach “a circuit, comprising: a polarity reversal protection circuit configured to sense the input node receiving the supply signal of said second polarity and in response thereto directly electrically connect the control electrode of the at least one power transistor and the current conduction path”.
Claims 19-22 are depending from claim 18
Regarding claim 23, Okanoue (US Pub 2016/0301235) teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a positive polarity or a negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node(21’s source is connected to load 14 via 15), the at least one power transistor having a control electrode (21’s gate); a control circuit (17, 18) configured to generate a control signal for application to the control electrode of the at least one power transistor (18 controlling 19, para 50-56), said control circuit including a charge pump circuit (17, fig. 5) configured to generate a charge pump voltage (output of 17 to 20 that works along with 18) for said control signal in response to a supply current received at an input supply node (11, 12); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to … to the control circuit (17, 18) as a result of the input node (11, 12) receiving the supply signal of said positive polarity, and further … from the control circuit as a result of the input node receiving the supply signal of said negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during normal mode of operation where no reverse polarity is detected. However, during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]
However,  Komatsu et al. (“Komatsu”, US Pat 7800878) teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Okanoue and Komatsu fail to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; and a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the transistor switch in response thereto”, as claimed in claim 23.
Claim 25 is depending from claim 23.
Regarding claim 26, Okanoue (US Pub 2016/0301235) teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a positive polarity or a negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the at least one power transistor having a control electrode (21’s gate); a control circuit (17, 18) configured to generate a control signal for application to the control electrode of the at least one power transistor (18 controlling 19, para 50-56), said control circuit including a charge pump circuit (17, fig. 5) configured to generate a charge pump voltage (output of 17 to 20 that works along with 18) for said control signal in response to a supply current received at an input supply node (11, 12); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to … to the control circuit (17, 18) as a result of the input node (11, 12) receiving the supply signal of said positive polarity (battery 10), and further … from the control circuit as a result of the input node receiving the supply signal of said negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during normal mode of operation where no reverse polarity is detected. However, during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]
However, Komatsu et al. (“Komatsu”, US Pat 7800878) teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Okanoue and Komatsu fail to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; and a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the transistor switch in response thereto”, as claimed in claim 23.
Claims 28 is depending from claim 26. 
Regarding claim 29, a search of prior art(s) failed to teach “ a second, low input current circuit section configured to receive a supply current from the input node, the low input current circuit section configured to control the control electrode of the at least one power transistor in the high input current circuit section to control current flow from the input node to the output node via the current conduction path through the at least one power transistor in the high input current circuit section; and polarity reversal protection circuitry, the polarity reversal protection circuitry comprising: a) a low input current circuit section protection circuit module configured to decouple the low input current circuit section from the input node as a result of the input node receiving a supply signal of said second polarity; b) at least one high input current circuit section protection circuit module configured to short-circuit the current conduction path and the control electrode in said at least one power transistor coupled to the input node and the output node as a result of the input node receiving a supply signal of said second polarity; a feedback signal path from the output node to the low input current circuit section, the feedback signal path comprising a resistive divider network configured to be coupled between the output node and ground with a intermediate divider node configured to be coupled to the low input current circuit section; and feedback protection circuitry comprising: a) a feedback protection switch comprising one of: al) an output electronic switch of the resistive divider network, said output electronic switch arranged between said intermediate divider node of the resistive divider network and the low input current circuit section; or a2) an input electronic switch of the resistive divider network, said input electronic switch arranged between the output node and the resistive divider network; b) a feedback protection diode coupled to said feedback protection switch wherein said feedback protection diode is sensitive to the polarity of said supply signal at the input node, the feedback protection diode configured to switch off said feedback protection switch and decouple the low input current circuit section from the resistive divider network as a result of the input node receiving a supply signal of said second polarity; wherein the low input current circuit section is coupled to said intermediate divider node as a result of said feedback protection switch being switched on”.
Claim 30 is depending from claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        8/5/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839